 



Exhibit 10.2
SIXTH AMENDMENT TO
CERTAIN OPERATIVE AGREEMENTS
     THIS SIXTH AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS (this “Amendment”),
dated as of March 30, 2006, is by and among WEST FACILITIES CORPORATION, a
Delaware corporation (the “Lessee”); WEST CORPORATION, a Delaware corporation
(“West Corp.”), and the various entities which are parties to the Participation
Agreement (hereinafter defined) from time to time as guarantors (individually, a
“Guarantor” and collectively, the “Guarantors”); WACHOVIA DEVELOPMENT
CORPORATION, a North Carolina corporation (the “Borrower” or the “Lessor”); the
various banks and other lending institutions which are parties to the
Participation Agreement from time to time as lenders (subject to the definition
of Lenders in Appendix A to the Participation Agreement, individually, a
“Lender” and collectively, the “Lenders”); and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as the agent for the Primary
Financing Parties and respecting the Security Documents, as the agent for the
Secured Parties (in such capacity, the “Agent”). Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings set forth in
Appendix A to the Participation Agreement, and the rules of usage set forth in
Appendix A to the Participation Agreement shall apply herein.
W I T N E S S E T H
     WHEREAS, the parties to this Amendment are parties to that certain
Participation Agreement dated as of May 9, 2003, as amended by the First
Amendment to Certain Operative Agreements and Waiver dated as of October 31,
2003, as further amended by the Second Amendment to Certain Operative Agreements
dated as of January 22, 2004, as further amended by the Fourth Amendment to
Certain Operative Agreements dated as of November 15, 2004 and as further
amended by the Fifth Amendment to Certain Operative Agreements dated as of
September 23, 2005 (as amended, modified, supplemented or restated from time to
time, the “Participation Agreement”).
     WHEREAS, the parties to this Amendment have agreed to the amendments set
forth herein, subject to terms and conditions set forth herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO PARTICIPATION AGREEMENT
     1.1 Amendment to Section 6.3 of the Participation Agreement.
Sections 6.3(e) and 6.3(t) of the Participation Agreement are hereby deleted in
their entirety and replaced by the following:
     (e) Neither the Parent nor any other Credit Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Neither the Parent
nor any other Credit Party is subject to regulation under the Federal Power Act,
the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Credit Party obligations or the obligations of
any Credit Party under the Operative Agreements;
     (t) [Reserved];
     1.2 Amendment to Section 8A.1 of the Participation Agreement. Section 8A.1
of the Participation Agreement is hereby deleted in its entirety and replaced by
the following:
8A.1. Financial Statements.
Furnish to the Agent and each of the Primary Financing Parties:
          (a) As soon as available, and in any event no later than the earlier
of (i) five (5) days following the date the Parent is required by the SEC to
deliver its Form 10-K for any fiscal year of the Parent (taking into account any
extension of the time to file by the SEC) and (ii) ninety (90) days after the
end of each fiscal year of the Parent, a copy of the consolidated balance sheet
of the Parent and its Consolidated Subsidiaries as at the end of such fiscal
year and the related consolidated and consolidating statements of income and
retained earnings and of consolidated cash flows of the Parent and its
Consolidated Subsidiaries for such year which, other than in the case

 



--------------------------------------------------------------------------------



 



of the consolidating statements, shall be audited by a firm of independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Primary Financing Parties, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification; and
          (b) As soon as available, and in any event no later than the earlier
of (i) five (5) days following the date the Borrower is required by the SEC to
deliver its Form 10-Q for any fiscal quarter of the Borrower (taking into
account any extension of the time to file by the SEC) and (ii) forty-five
(45) days after the end of each of the first three fiscal quarters of the
Parent, a copy of the unaudited consolidated balance sheet of the Parent and its
Consolidated Subsidiaries as at the end of such period and related consolidated
and consolidating statements of income and retained earnings and of consolidated
cash flows for the Parent and its Consolidated Subsidiaries for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form consolidated figures for the
corresponding period or periods of the preceding fiscal year (subject to normal
recurring year-end audit adjustments);
all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section (n) of the rules of usage in Appendix A hereto.
     1.3 Amendment to Section 8A.9 of the Participation Agreement.
Section 8A.9(a) of the Participation Agreement is hereby deleted in its entirety
and replaced by the following:

 



--------------------------------------------------------------------------------



 



     (a) The Consolidated Leverage Ratio, as of the last day of each fiscal
quarter of the Consolidated Group shall be less than or equal to 3.0 to 1.0.
     1.4 Amendment to Section 8B.1 of the Participation Agreement.
Sections 8B.1(d), 8B.1(g), 8B.1(l) and 8B.1(m) of the Participation Agreement
are hereby deleted in their entirety and replaced by the following:
     (d) Unsecured intercompany Indebtedness (i) among the GCA Credit Parties,
(ii) among Foreign GCA Subsidiaries, (iii) owing from Domestic GCA Subsidiaries
of the Parent that are not guarantors under the Guarantor Credit Agreement to
Credit Parties, which Indebtedness is solely for the purpose of purchasing third
party debt obligations; provided that the aggregate principal amount of
Indebtedness incurred pursuant to this clause (iii), together with the aggregate
amount of Investments and loans made pursuant to clause (iv) of the definition
of Permitted Investments, shall not exceed $100,000,000 at any time outstanding,
and (iv) owing from GCA Subsidiaries of the Parent that are not guarantors under
the Guarantor Credit Agreement to Credit Parties (other than Indebtedness
incurred pursuant to clause (iii) above); provided that the aggregate principal
amount of Indebtedness incurred pursuant to this clause (iv), together with the
aggregate amount of Investments and loans made pursuant to clause (v) of the
definition of Permitted Investments, shall not exceed $100,000,000 at any time
outstanding;
     (g) Indebtedness and obligations of GCA Credit Parties owing under
documentary letters of credit for the purchase of goods or other merchandise
(but not under standby, direct pay or other letters of credit except for the
letters of credit under the Guarantor Credit Agreement) generally in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;
     (l) Indebtedness of the Parent and the GCA Subsidiaries relating to any
accounts receivable securitization transaction or transactions; provided that
the principal amount of such Indebtedness does not exceed $200,000,000 in the
aggregate at any time outstanding; and
     (m) other Indebtedness of the Parent and the GCA Subsidiaries; provided
that such Indebtedness is non-recourse to the Parent or any of the

 



--------------------------------------------------------------------------------



 



GCA Subsidiaries and the principal amount of such Indebtedness does not exceed
$200,000,000 in the aggregate at any time outstanding.
     1.5 Amendment to Section 8B.10 of the Participation Agreement.
Section 8B.10 of the Participation Agreement is hereby deleted in its entirety
and replaced by the following:
     8B.10 Restricted Payments.
     Each of the GCA Credit Parties will not, nor will it permit any GCA
Subsidiary to, directly or indirectly, declare, order, make or set apart any sum
for or pay any Restricted Payment, except (a) to make dividends payable solely
in the common stock or equivalent equity interests of such Person, (b) to make
dividends or other distributions payable to the Parent or any wholly owned GCA
Subsidiary of the Parent that is a Credit Party (directly or indirectly through
GCA Subsidiaries), (c) to make dividends or other distributions payable to any
minority equity owner of a GCA Subsidiary in an aggregate amount not to exceed
such minority equity owner’s equity interest in earnings for the current fiscal
year and undistributed earnings from prior fiscal years and (d) to make other
Restricted Payments so long as, in the case of this subsection (d), (i) no
Default or Event of Default exists either immediately before or after giving
effect to any such Restricted Payment and (ii) the GCA Credit Parties shall be
in compliance with each of the financial covenants set forth in Section 8A.9
after giving effect to any such Restricted Payment on a pro forma basis.
     1.6 Replacement of Certain Existing Definitions. The following definitions
are hereby deleted in their entirety from Appendix A of the Participation
Agreement and replaced by the following:
     “Consolidated EBITDA” shall mean, as of any date for the four fiscal
quarter period ending on such date with respect to the Consolidated Group on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income, has been deducted for
(i) Consolidated Interest Expense, (ii) total federal, state, local and foreign
income, value added and similar taxes, (iii) depreciation and amortization
expense, all as determined in accordance with GAAP, (iv) non-cash charges
relating to equity and other performance-related compensation,

 



--------------------------------------------------------------------------------



 



including stock options and (v) minority equity interests in an amount not to
exceed $25,000,000 during any such period.
     “Consolidated Fixed Charge Coverage Ratio” shall mean, as of the end of
each fiscal quarter of the Consolidated Group for the four fiscal quarter period
ending on such date with respect to the Consolidated Group on a consolidated
basis, the ratio of (i) Consolidated EBITDA for the applicable period minus
Consolidated Capital Expenditures for the applicable period to (ii) the sum of,
without duplication, Consolidated Interest Expense for the applicable period
plus Scheduled Funded Debt Payments for the applicable period plus payments made
in connection with earnout obligations for the applicable period to the extent
permitted hereunder plus cash taxes paid during the applicable period plus
Restricted Payments made in accordance with the terms of Section 8B.10(d) during
the applicable period.
     “Excluded Subsidiaries” shall mean Attention Funding Corporation, Attention
Funding Trust, Vertical Alliance, Inc. and West Education Foundation.
     “Guarantor Credit Agreement” shall mean that certain Amended and Restated
Credit Agreement dated as of March 30, 2006 among West Corporation, as the
borrower; certain domestic subsidiaries of West Corporation party thereto from
time to time as guarantors; the lenders party thereto from time to time;
Wachovia Bank, National Association, as the administrative agent; Wachovia
Securities, Inc., as lead arranger and sole book runner; and certain parties
thereto from time to time as syndication agents and documentation agents.
     “Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a GCA Credit Party of the assets or all of the Capital Stock of
a Person or any division, line of business or other business unit of a Person
(such Person or such division, line of business or other business unit of such
Person referred to herein as the “Target”), in each case that is in the same
line of business (or assets used in the same line of business) as the GCA Credit
Parties and the GCA Subsidiaries or whereby a substantial portion of the
acquired business relies upon automated transactions, telephone representatives
or telephony technology, so long as (a) no Default or Event of Default shall
then exist or would exist after giving effect thereto; (b) the Credit Parties
shall demonstrate to the reasonable satisfaction of the Agent that the Credit
Parties will be in compliance on a pro forma basis with

 



--------------------------------------------------------------------------------



 



all of the terms and provisions of the financial covenants set forth in
Section 8A.9; (c) the Target, if a Person and if after the acquisition the
Target would be a Material Domestic GCA Subsidiary, shall have executed and
delivered to the Agent a Joinder Agreement in accordance with the terms of
Section 8A.10; (d) such acquisition is not a “hostile” public company
acquisition and has been approved by the Board of Directors and/or shareholders
of the applicable GCA Credit Party and the public company Target; and (e) with
respect to any acquisition where the total consideration shall be greater than
$200,000,000, the Parent shall have delivered to the Agent and each of the
Primary Financing Parties not less than five (5) Business Days prior to the
consummation of such acquisition (A) a reasonably detailed description of the
material terms of such acquisition (including, without limitation, the purchase
price and method and structure of payment) and of each Target, (B) audited
financial statements of the Target, or company-prepared financial statements
that have been certified by the Target, for the Target’s two (2) most recent
fiscal years and unaudited fiscal year-to-date statements for the most recent
interim periods, which financial statements shall be consistent with any
financial statements filed with the Securities and Exchange Commission in
connection with such acquisition and (C) a certificate, in form and substance
reasonably satisfactory to the Agent, executed by a Responsible Officer of the
Parent (1) certifying that such Permitted Acquisition complies with the
requirements of this Agreement and (2) demonstrating compliance with subsections
(b) and (e) of this definition; provided, however, that an acquisition of a
Target that is not incorporated, formed or organized in the United States (a
“Foreign Target”) shall only qualify as a Permitted Acquisition if each of the
other requirements set forth in this definition shall have been satisfied and
the total consideration for all such Foreign Targets does not exceed
$100,000,000 in any calendar year during the term of this Agreement.
“Permitted Investments” shall mean:
     (i) cash and Cash Equivalents;
     (ii) receivables owing to the Parent or any of the GCA Subsidiaries or any
receivables and advances to suppliers or customers, in each case if created,
acquired or made in the ordinary course of business and payable or dischargeable
in accordance with customary trade terms;

 



--------------------------------------------------------------------------------



 



     (iii) Investments in and loans to any GCA Credit Parties;
     (iv) Investments in and loans to Domestic GCA Subsidiaries of the Parent
that are not guarantors under the Guarantor Credit Agreement solely for the
purpose of purchasing third party debt obligations; provided that the aggregate
amount of Investments and loans made pursuant to this clause (iv), together with
the aggregate amount of Indebtedness incurred pursuant to Section 8B.1(d)(iii),
shall not exceed $100,000,000 at any time outstanding;
     (v) Investments in and loans to Subsidiaries of the Parent that are not
guarantors under the Guarantor Credit Agreement (other than Investments and
loans pursuant to clause (iv) above); provided that the aggregate amount of such
Investments and loans, together with the aggregate amount of Indebtedness
incurred pursuant to Section 8B.1(d)(iv), shall not exceed $100,000,000 at any
time outstanding;
     (vi) loans and advances to employees (other than any officer or director)
of the Parent or the GCA Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding;
     (vii) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (viii) Investments, acquisitions or transactions permitted under Section
8B.4(b);
     (ix) the Parent may enter into Hedging Agreements to the extent permitted
pursuant to Section 8B.1;
     (x) loans, advances and/or Investments, in a aggregate amount not to exceed
$25,000,000 at any time outstanding, by Asset Direct Mortgage, LLC or any other
GCA Credit Party in connection with a mortgage loan program consisting of the
purchase, origination and/or pooling of mortgage loans;

 



--------------------------------------------------------------------------------



 



     (xi) Permitted Acquisitions; and
     (xii) additional loans, advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof, provided that such loans, advances
and/or Investments made pursuant to this clause (xii) shall not exceed an
aggregate amount of $50,000,000 at any time outstanding.
     “Purchase Paper Facility” shall mean any financing arrangement involving
the purchase by the GCA Credit Parties of commercial or consumer debt
(including, without limitation, that certain Amended and Restated Credit
Agreement dated as of September 30, 2004 by and between Worldwide Asset
Purchasing, LLC and CFSC Capital Corp. XXXIV and that certain Financing Facility
and Security Agreement, originally dated as of December 19, 2003, and currently
by and among Arrow Funding, LLC, West Asset Management, Inc., Attention Funding
Corporation, Attention Funding Trust and Arrow Financial Services, LLC), as each
such agreement may be amended, modified supplemented or replaced from time to
time.
     1.7 Addition of New Definitions. The following definitions are hereby added
in the appropriate alphabetical order to Appendix A of the Participation
Agreement:
     “Letters of Credit” shall mean any standby letter of credit issued by the
issuing lender under the Guarantor Credit Agreement pursuant to the terms
thereof, as such Letters of Credit may be amended, modified, extended, renewed
or replaced from time to time.
     “SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
     1.8 Deletion of Certain Existing Definitions. The terms “Call Options” and
“Convertible Senior Notes” are hereby deleted in their entirety from Appendix A
to the Participation Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE II
CONDITIONS TO EFFECTIVENESS
     2.1 Closing Conditions. This Amendment shall become effective as of the
date hereof (the “Sixth Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the Agent):
     (a) Executed Amendment. The Agent shall have received a copy of this
Amendment duly executed by the Borrower, the Agent, the Majority Secured Parties
and the Credit Parties.
     (b) Other. The Agent shall have received such other documents, agreements
or information which it may reasonably request relating to the Credit Parties
and the transactions contemplated by this Amendment and any other matters
relevant hereto and thereto, all in form and substance satisfactory to the Agent
in its sole good faith discretion.
ARTICLE III
MISCELLANEOUS
     3.1 Amended Terms. All references to the Participation Agreement in each of
the Operative Agreements shall hereafter mean the Participation Agreement as
amended by this Amendment. Except as specifically amended hereby or otherwise
agreed, the Operative Agreements are hereby ratified and confirmed and shall
remain in full force and effect according to their respective terms.
     3.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows as of the date hereof:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s valid and legally binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’

 



--------------------------------------------------------------------------------



 



rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, except any filing required to be made by the Parent
pursuant to the Securities Exchange Act of 1934, as amended, as a result of this
Amendment.
     (d) The representations and warranties set forth in Section 6.2 and 6.3 of
the Participation Agreement are true and correct in all material respects as of
the date hereof (except for those which expressly relate to an earlier date).
     3.3 Acknowledgment of Guarantors. The Guarantors acknowledge and consent to
all of the terms and conditions of this Amendment and agree that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Operative Agreements.
     3.4 Operative Agreement. This Amendment shall constitute an Operative
Agreement under the terms of the Participation Agreement.
     3.5 Entirety. This Amendment and the other Operative Agreements embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.
     3.6 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.
     3.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

 



--------------------------------------------------------------------------------



 



     3.8 Submission to Jurisdiction; Service of Process; Waiver of Jury Trial;
Venue, Etc. The jurisdiction, service of process, waiver of jury trial, venue
and other provisions set forth in Section 12.7 of the Participation Agreement
are hereby incorporated by reference, mutatis mutandis.
     3.9 Fees. The Lessee agrees to pay all fees and expenses of the Agent in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the fees and expenses of Moore & Van Allen PLLC.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed on the date first above written.

             
LESSEE:
           
 
                WEST FACILITIES CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name:          Paul M. Mendlik
Title: Chief Financial Officer    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



             
PARENT:
           
 
                WEST CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name:           Paul M. Mendlik
Title: Chief Financial Officer    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



             
GUARANTORS:
           
 
                WEST CORPORATION, a Delaware corporation    
 
                WEST TELEMARKETING
CORPORATION II, a Delaware corporation    
 
                WEST INTERACTIVE CORPORATION, a
Delaware corporation    
 
                NORTHERN CONTACT, INC., a Delaware corporation    
 
                INTERCALL, INC., a Delaware corporation    
 
                INTERCALL TELECOM VENTURES,
LLC, a Delaware limited liability company    
 
                WEST RECEIVABLE SERVICES, INC., a Delaware corporation    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name:           Paul M. Mendlik
Title: Chief Financial Officer    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



                  WEST INTERNATIONAL ASSET
MANAGEMENT, LLC, a Nevada limited
liability company    
 
                BUYDEBTCO, LLC, a Nevada limited
liability company    
 
                THE DEBT DEPOT, LLC, a Delaware
limited liability company    
 
                ASSET DIRECT MORTGAGE, LLC, a
Delaware limited liability company    
 
                WEST TELEMARKETING, LP, a
Delaware limited partnership    
 
  By:   West Transaction Services, LLC,
its General Partner    
 
                WEST TRANSACTION SERVICES, LLC,
a Delaware limited liability company    
 
                WEST BUSINESS SERVICES, LP, a
Delaware limited partnership    
 
  By:   West Transaction Services, LLC,
its General Partner    
 
                WEST ASSET PURCHASING, LLC, a
Nevada limited liability company    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name:          Paul M. Mendlik    
 
  Title:   Manager    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



                  WEST DIRECT, INC., a Delaware
corporation    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name:           Paul M. Mendlik
Title: Treasurer    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



                  WEST ASSET MANAGEMENT, INC., a
Delaware corporation    
 
           
 
  By:   /s/ Jon R. Hanson    
 
                Name:          Jon R. Hanson
Title: Chief Administrative Officer    
 
                WEST TRANSACTION SERVICES II,
LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ Jon R. Hanson    
 
                Name:          Jon R. Hanson
Title: Manager    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



             
BORROWER AND LESSOR:
           
 
                WACHOVIA DEVELOPMENT
CORPORATION    
 
           
 
  By:   /s/ Evander S. Jones, Jr.    
 
                Name: Evander S. Jones, Jr.
Title: Director    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



             
AGENT:
           
 
                WACHOVIA BANK, NATIONAL
ASSOCIATION    
 
           
 
  By:   /s/ Evander S. Jones, Jr.    
 
                Name: Evander S. Jones, Jr.
Title: Director    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



             
LENDERS:
           
 
                WACHOVIA CAPITAL INVESTMENTS, INC.    
 
           
 
  By:   /s/ Alan Ma    
 
                Name: Alan Ma
Title: Vice President    

(signature pages continue)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 



--------------------------------------------------------------------------------



 



                  COMMERCEBANK, N.A.    
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

(signature pages end)
Lease Facility
Sixth Amendment to Certain Operative Agreements

 